ACCEPTED
                                                                                                           01-12-00470-CV
                                                                                                FIRST COURT OF APPEALS
                                                                                                        HOUSTON, TEXAS
                                                                                                      7/23/2015 2:36:00 PM
                                                                                                     CHRISTOPHER PRINE
                                                                                                                    CLERK




                                                                                         FILED IN
One American Center                                                               1st COURT OF APPEALS
       600 Congress                                                                   HOUSTON, TEXAS
           Suite 1900                                   July 23, 2015
   Austin, TX 78701                                                               7/23/2015 2:36:00 PM
                                                                                  CHRISTOPHER A. PRINE
      P.O. Box 1149
    Austin, TX 78767                                                                      Clerk

    p: 512.744.9300
     f: 512.744.9399
  www.dwmrlaw.com

                        Christopher A. Prine, Clerk
                        First Court of Appeals
                        301 Fannin Street, Suite 208
                        Houston, Texas 77002

                        RE:    No. 01-12-00470; Entergy Corporation et al. v. David Jenkins et al.,
                               in the Court of Appeals for the First District of Texas

                        Dear Mr. Prine:

                               Appellants' letter-brief of April 30, 2015, mentioned a recent opinion
                        of the federal district court in Mississippi finding federal question
                        jurisdiction in a case involving the same System Agreement and similar
                        allegations as in this case. This is to advise the Court that the U.S. Court of
                        Appeals for the Fifth Circuit has denied the plaintiff's requests for a
                        discretionary appeal of that jurisdictional order. The appellate orders are
                        enclosed.

                                                         Sincerely,

                                                         /s/ David C. Duggins

                                                         David C. Duggins

                        alm

                        Enclosure

                        cc:   Joseph D. Jamail – w/enc.
     Case: 15-90011   Document: 00513070621     Page: 1     Date Filed: 06/08/2015




          IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT

                              ___________________

                                 No. 15-90011
                                                        A True Copy
                                                        Certified order issued Jun 08, 2015
                              ___________________
                                                        Clerk, U.S. Court of Appeals, Fifth Circuit
STATE OF MISSISSIPPI, ex rel, Jim Hood, Attorney General for the State of
Mississippi,

            Plaintiff - Petitioner

v.

ENTERGY MISSISSIPPI, INCORPORATED; ENTERGY CORPORATION;
ENTERGY SERVICES, INCORPORATED; ENTERGY POWER,
INCORPORATED; FICTITIOUS DEFENDANTS A-Z, those individuals,
corporations or otherwise who acted as officer, director, agent, representative
or employee of any of the other defendants, and have acted within the course
and scope of that official capacity, agency, representation or employment,

            Defendants - Respondents

                           ________________________

                          Motion for Leave to Appeal
                         Pursuant to 28 U.S.C. § 1453
                          ________________________

Before DENNIS, SOUTHWICK, and HAYNES, Circuit Judges.

PER CURIAM:

      IT IS ORDERED that the motion for leave to appeal under 28 U.S.C. §
1453 is DENIED.




                                                                                                      2 of 2
Certified as a true copy and issued
as the mandate on Jul 15, 2015
Attest:
Clerk, U.S. Court of Appeals, Fifth Circuit